     Case: 1:20-cv-02348 Document #: 14 Filed: 04/26/20 Page 1 of 3 PageID #:80




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ANTONIO SOLIS, JOSE SOLIS,            )        Docket Number:        20 C 2348
AND JUAN RANGEL,                      )
     Plaintiffs,                      )        District Judge:       The Honorable Martha Pacold
                                      )
       v.                             )        Magistrate Judge:     The Honorable Sunil Harjani
                                      )
HILCO REDEVELOPMENT                   )
L.L.C., ET. AL.,                      )
        Defendants.                   )

         PUTATIVE CLASS MEMBERS’ OBJECTIONS TO PLAINTIFFS’
     PROPOSED CLASS REPRESENTATIVE AND PROPOSED CLASS COUNSEL

       Putative class member Maria Pérez, by her counsel, Paúl Camarena, on behalf of herself

and all others similarly situated, respectfully objects to Plaintiffs’ proposal that Juan Rangel

serve as a class representative and to Plaintiffs’ proposed class counsel team. Maria Pérez, in

support of her objection, states as follows:

                                           Introduction.

       According to the Plaintiffs’ Complaint, “Little Village is a neighborhood on Chicago’s

southwest side ... and is home to the largest Mexican and Mexican-American communities in the

Midwest.” (DE 13 (First Amended Complaint), p. 6, ¶ 23.) “On the morning of April 11, the

Defendants toppled the smokestack at the Crawford Coal Plant [and i]mmediately after the

smokestack fell, a toxic plume enveloped the Little Village community.” (DE 13, p. 10, ¶¶ 48 &

49.) “The Defendants’ toxic plume consumed the Little Village neighborhood without warning,

settling in the lungs, on the bodies, and across the property of the Little Village community.”

(DE 13, p. 2, ¶ 2.)

       The Plaintiffs propose that they represent a class consisting of “[a]ll persons present in

the area containing particulate matter from the toxic plume,” that Juan Rangel serve as a class
     Case: 1:20-cv-02348 Document #: 14 Filed: 04/26/20 Page 2 of 3 PageID #:81




representative, and that 10 attorneys from the law firm of Loevy & Loevy serve as class counsel.

(DE 13, p. 16, ¶ 74 and p. 28, ¶ 137.) However, Maria Pérez respectfully objects that the

plaintiff proposed class representative Juan Rangel cannot adequately protect the interests of the

class. Maria Pérez further objects that the current Loevy & Loevy team lacks the ability to

adequately represent the class.

                               Class Representative Juan Rangel.

       Federal Rule of Civil Procedure Rule 23(a) states that “members of a class may sue or be

sued as representative parties on behalf of all members only if ... the representative parties will

fairly and adequately protect the interests of the class.” Juan Rangel cannot adequately protect

the interests of the class because any competent opposing counsel would exploit Mr. Rangel’s

prior fraud and cause the jury to doubt Rangel’s (and the class’s) current factual assertions.

More specifically, pursuant to Fed.R.Evid. 608(b)(2), during trial, Hilco’s counsel would be able

to expose the case of S.E.C. v. Juan Rafael Rangel, 16-6391 (N.Dist.Il.), where the United States

government charged Rangel with organizing a $ 38,000,000 securities fraud. Id., DE 1, p. 1, ¶ 1

& p. 11, ¶ 36 (“This case involves violations of the anti-fraud provisions of the federal securities

laws by Juan Rafael Rangel,” who “obtained money and property by means of untrue statements

of material fact”).

       Even in the case at bar, Rangel makes factual assertions that a jury would doubt. In the

Amended Complaint, p. 4, ¶ 12, Rangel asserts that, on the day that Defendants toppled the

smokestack, he was “visiting his brother who had fallen ill with coronavirus,” even though

C.D.C. Guidelines prohibit people who are ill with coronavirus from receiving visitors. Rangel

continues and asserts that he “returned to his home in Little Village and saw that the remnants of

the dust cloud coated his entire block,” even though the dust cloud did not coat other blocks that
      Case: 1:20-cv-02348 Document #: 14 Filed: 04/26/20 Page 3 of 3 PageID #:82




were even closer to the smokestack site. In sum, Rangel’s prior fraud and his current incredible

claims would prejudice the entire class’s claims and, thus, Rangel could hardly be a less

adequate class representative and the Court should reject him as such.

                                The Current Class Counsel Team.

       F.R.C.P. 23(g)(1)(B) states that, “[i]n appointing class counsel, the court may consider

any other matter pertinent to counsel’s ability to fairly and adequately represent the interests of

the class.” The Amended Complaint, p. 6, ¶ 23, correctly notes that “Little Village is a

neighborhood on Chicago’s southwest side ... and is home to the largest Mexican and Mexican-

American communities in the Midwest.” Hence, Little Village residents overwhelmingly speak

only Spanish. However, the Loevy & Loevy lead counsel does not speak Spanish and possibly

the entire current Loevy & Loevy team lacks any native Spanish speakers. Maria Pérez has

raised these concerns to Loevy & Loevy, but the law firm ignored her concerns. Therefore,

Maria Pérez respectfully objects that the current Loevy & Loevy team lacks the ability to

adequately represent the interests of her class.

       Respectfully submitted,
       Maria Pérez’s Counsel
       North & Sedgwick
by:    /s/ Paúl Camarena                    .




       Paúl Camarena, Esq.
       500 So. Clinton, No. 132
       Chicago, IL 60607
       (312) 493-7494
       paulcamarena@paulcamarena.com
